AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

 

 

 

United States of America )
v. )
Case No.
IVAN JACOB ZECHER )
3:20-mi- /L/2-MCAR
)
)
Defendant(s}
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of = May 31,2020, _inthecountyof Duval in the
__ Middle , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922(g)(1) Possession of a firearm by a convicted felon
26 U.S.C. § 5861(d) Unlawful possession of an unregistered firearm

This criminal complaint is based on these facts:

See attached affidavit,

om Continued on the attached sheet.

AL KN. 45934

 

 

  

A
“ Y C } Complainant’s signature

y Jeffrey R. Moore, Task Force Officer, FBI

   

‘S

 

 

sxe
Cs Printed name and title

Sworn to before me over the telephone and signed by me pursuant to Fed.R.Crim. P. 4.1 and 4(d).

Date: G/ [20 _f ve ge

Judge's signature

City and state: Jacksonville, Florida Monte C. Richardson, U.S. Magistrate Judge
- Printed name and title

 

 

 
AFFIDA
I, Jeffrey R. Moore, being duly sworn, declare and state the following:
INTRO N

1. Iam a Detective with the Jacksonville Sheriff's Office (“JSO”) with 23
years of experience. I am a sworn law enforcement officer, fully certified by the State
of Florida Criminal Justice Standards and Training Commission. Currently, Iam a
Task Force Officer (““TFO”) assigned to the Federal Bureau of Investigations
(“FBI”), Jacksonville Division, a position J have held for over 3 years. I have
extensive experience investigating threats of mass violence and have completed
advanced training in the area of weapons of mass destruction, improvised explosives
and explosive devices, and international terrorism. As part of my duties as a TFO, I
am responsible for the investigation of violations of federal law, including federal
laws related to national security. I am currently assigned to the FBI’s Terrorism
Squad, where my primary responsibilities include the investigation of international
terrorism.

2. As a TFO, I am authorized to investigate and assist in the prosecution
of violations of laws of the United States, and to execute search warrants and arrest
warrants issued by federal and state courts.

3. Iam familiar with the facts .and circumstances set forth in this affidavit
based on: my participation in the investigation; my experience, training, and
background as a Detective and TFO; my personal observations and examination of

relevant evidence; and information provided to me by other law enforcement officers
and witnesses. The information contained in this affidavit does not constitute all the
facts of the investigation, and is provided for the limited purpose of establishing
probable cause to believe that IVAN JACOB ZECHER has committed a violation of
18 U.S.C. § 922(g)(1), that is, being a felon in possession of a firearm, and 26 U.S.C.
§ 5861(d), that is, unlawful possession of an unregistered firearm.

4. Based upon my training and experience, and information I received
from FBI SA Jerry Kleber, who is a certified bomb technician, I am familiar with a
potential destructive device commonly referred to as a “Molotov cocktail,” which
typically consists of a bottle or other type of container which can hold an ignitable
fluid or liquid. Once such a container is filled with an ignitable fluid or liquid, the
opening of the bottle is packed with a material to be used as a wick. When the wick
is ignited, the ignitable fluid or liquid within the container is designed to ignite as
well. Often, the container is broken after it is thrown or dropped, which causes the
ignitable liquid inside to disperse and a fire to spread.

5. 18 U.S.C. § 922(g)(1) provides that “[i]t shall be unlawful for any
person . . . who has been convicted in any court of, a crime punishable by
imprisonment for a term exceeding one year . . . to ship or transport in interstate or
foreign commerce, or possess in or affecting commerce, any firearm or ammunition;
or to receive any firearm or ammunition which has been shipped or transported in
interstate or foreign commerce.” 18 U.S.C. § 924(a)(2) further provides that any
person who knowingly violates 18 U.S.C. § 922(g)(1) “shall be fined as provided in

this title, imprisoned not more than 10 years, or both.”
6. 18 U.S.C. § 921(a)(3) provides that “[t]he term ‘firearm’ means . . . (D)
any destructive device.” “Molotov cocktails” may be classified as destructive devices
under 18 U.S.C. § 921(a)(4), which states, in relevant part, “(t]he term ‘destructive
device’ means .. . (A) any explosive, incendiary . . . (i) bomb.”

7. 26 U.S.C. § 5861(d) provides that “[i]t shall be unlawful for any person .
. . tO receive or possess a firearm which is not registered to him in the National
Firearms Registration and Transfer Record.” 26 U.S.C. § 5871 further provides that
“[a]ny person who violates or fails to comply with any provision of this chapter shall,
upon conviction, be fined not more than $10,000, or be imprisoned not more than
ten years, or both.”

8. Pursuant to 26 U.S.C. § 5845(a)(8), destructive devices are included
within the definition of the term “firearm.” “Molotov cocktails” may be classified as
destructive devices under 26 U.S.C. § 5845(f), which states, in relevant part, “[t]he
term ‘destructive device’ means . . . (1) any explosive, incendiary ... bomb... and
(3) any combination of parts either designed or intended for use in converting any
device into a destructive device as defined in subparagraph{] (1)....”

9. I make this affidavit in support of a criminal complaint against IVAN
JACOB ZECHER, that is, on or about May 31, 2020, in the Middle District of
Florida, ZECHER, knowing that he had been previously convicted of a felony,
knowingly possessed a firearm, that is, a destructive device, which traveled in

interstate or foreign commerce, in violation of 18 U.S.C. § 922(g)(1), and possessed
an unregistered firearm, that is, a destructive device, in violation of 26 U.S.C. §
5861(d).
T PROBABLE C E

10. Onor about May 31, 2020, crowds gathered in downtown Jacksonville,
Florida, in the Middle District of Florida, to protest the recent death of George Floyd
while in police custody in Minneapolis, Minnesota.

11. [have spoken to JSO Detective M. Ross regarding his observations and
actions on or about May 31, 2020, when he was deployed as part of JSO’s efforts to
ensure a peaceful and safe demonstration. At approximately 6:30 p.m., Detective

Ross observed IVAN JACOB ZECHER as part of a group of protesters standing in
the middle of the intersection at Market and Forsyth Streets. Detective Ross had
responded to the area after a radio call described this particular group of protesters as
blocking traffic and throwing items, such as water bottles and rocks, at police officers
and passing cars as they walked from the Duval County courthouse toward the JSO
headquarters building. Detective Ross observed ZECHER wearing a black
backpack. Via loudspeaker, JSO Assistant Chief M. Johnson lawfully ordered
ZECHER and the other protesters to disperse. ZECHER and the other protesters
continued to stand in the middle of the intersection, impeding the flow of traffic.

12. Detective Ross approached and verbally ordered ZECHER to leave the
intersection. ZECHER refused. Therefore, Detective Ross arrested ZECHER for
Unlawful Assembly, in violation of Florida State Statute (“FSS”) § 870.02. Upon

taking ZECHER into custody, Detective Ross removed ZECHER's backpack and
dropped it on the ground in order to secure him in flexcuffs. Detective Ross then
observed an unknown red liquid leaking from ZECHER’S backpack. Detective Ross
asked ZECHER about the liquid, and ZECHER advised that it was paint. Detective
Ross asked ZECHER if he could search the backpack, and ZECHER verbally
consented to the search. Inside the backpack, Detective Ross found, among other
things: a “Patron Citronge Pineapple” liquor bottle! (the “Patron bottle”),
containing an unknown liquid which smelled strongly of gasoline; a lighter; black
balloons filled with some type of liquid; and a hatchet. Detective Ross asked
ZECHER about the unknown liquid in the Patron bottle, and ZECHER replied that
it was gasoline.

13. I have seen a photograph taken by the J sO Mobile Field Force at
approximately 5:57 p.m., in the vicinity of the Duval County courthouse in
Jacksonville, Florida, which depicts a white male carrying a black backpack, dressed
in a black t-shirt with white writing, camouflage shorts, and tan work boots. The
white male is wearing a black bandanna covering his face. I have also seen a
photograph of ZECHER taken after his arrest, at approximately 7:01 p.m., in which
he is wearing identical clothing, with a black bandanna around his neck.

14. ZECHER was transported to JSO Headquarters, and placed into an
interview room. At approximately 7:39 p.m., FBI SA Daniel Moxley and I
interviewed ZECHER. The interview was video- and audio-recorded. I advised

ZECHER of his constitutional rights. ZECHER agreed to be interviewed. During

 

' See Appendix A.
the interview, ZECHER admitted that the backpack was his, and stated that a black
male known as “Ace” had asked ZECHER to put the Patron bottle in his
backpack. ZECHER stated that he knew the Patron bottle contained gasoline
because ZECHER could smell it. ZECHER stated he was a convicted felon and he
was aware that he could not possess any weapons, so he had brought the hatchet,
which he referred to as a “demolition hammer,” in his backpack for protection.
ZECHER reviewed and signed a consent form to search his cellular
telephone. ZECHER was subsequently charged with violations of FSS § 870.02,
Unlawful Assembly; FSS § 790.01(1), Carrying a Concealed Weapon; and FSS §
790.161(2), Making or Attempting to Make a Destructive Device with Intent to
Cause Bodily Harm.

15. Ihave reviewed images of the Patron bottle, which states on its label
that it was “Produced & Bottled in Mexico.” On or about J une 5, 2020, I reviewed a
press release from Patron Tequila titled “Introducing Patron Citronge Pineapple,”
dated June 18, 2018, available at https://www.prnewswire.com/news-
releases/introducing-patron-citronge-pineapple-300667677.html. The press release
states that all Patron products, including Patron Citronge Pineapple, are exclusively
produced in Jalisco, Mexico. Therefore, the Patron bottle would have traveled in
and affected interstate or foreign commerce.

16. According to records I reviewed, on or about May 15, 2014, ZECHER
pleaded guilty to and was convicted of Aggravated Assault with a Deadly Weapon, a

third degree felony, punishable by up to 5 years in prison, in the Circuit Court for the
Fourth Judicial Circuit in and for Clay County, Florida (Case No. 2014-CF-000603),
and was sentenced to time served and 18 months of probation. On or about June 24,
2015, ZECHER was re-sentenced in the same case to six months in jail, after
admitting to having violated his probation.

17. On or about June 5, 2020, I spoke with Special Agent Certified
Explosives Specialist (“SA/CES”) Jesse Hooker with the Bureau of Alcohol,
Tobacco, Firearms, and Explosives (“ATF ”) and reviewed reports ATF prepared in
connection with this investigation. On or about June 3, 2020, SA/CES Hooker
transported the component parts of the suspected Molotov cocktail — ie, the Patron
bottle itself, its cork, and a suspected flammable liquid and suspected flammable
gelatinous material that were contained inside the bottle — from Jacksonville,
Florida, to the ATF Forensic Science Laboratory in Atlanta, Georgia. ATF Forensic
Chemist Andrew Hawkins analyzed the component parts, and made the following
preliminary determinations: the liquid inside the Patron bottle was gasoline, a
flammable liquid; the gelatinous material inside the bottle is polystyrene, a
flammable gel; and the top of the cork was coated with polystyrene. On or about
June 4, 2020, ATF Senior Explosive Enforcement Officer Kevin Miner reviewed the
photographic and chemical evidence regarding the suspected Molotov cocktail, and
came to the preliminary conclusion that the Patron bottle found in ZECHER’s
backpack — comprising a breakable glass container containing a quantity of
flammable liquid, with an improvised wick made out of the cork coated in

polystyrene -~ constitutes a Molotov cocktail, properly identified as an incendiary
bomb and destructive device within the definition of “firearm” for the purposes of 18
U.S.C. § 924(a)(4) and 26 U.S.C. § 5845(f).

18. SA/CES Hooker also informed me that, on or about June 4, 2020, he
conducted a clemency search with the State of Florida Office of Executive Clemency
to ascertain whether ZECHER had been granted a restoration of his civil rights, to
include the right to possess a firearm. The search indicated that there was no record
of ZECHER having had his rights restored. SA/CES Hooker has requested a
certified copy of the clemency search from the Office of Executive Clemency.

19. Ihave reviewed a report by SA/CES Hooker which states that on or
about June 3, 2020, SA/CES Hooker queried the National Firearms Registration
and Transfer Record (“NFRTR”) for any registrations by ZECHER. The results of
that inquiry indicated that there was no record that ZECHER has ever lawfully
registered any firearms or destructive devices which require registration under the

National Firearms Act.
20. Based upon the foregoing facts, I have probable cause to believe that on
or about May 31, 2020, IVAN JACOB ZECHER committed violations of 18 U.S.C.
§ 922(g)(1), that is, being a felon in possession of a firearm, and 26 U.S.C. § 5861(d),

that is, unlawful possession of an unregistered firearm.

i
Whe AMe~ #5737
(fie Moore
Task Force Officer
deral Bureau of Investigation

Affidavit submitted by email and attested to me as true and accurate by telephone
consistent with Fed. R. Crim. P. 4} and 4(d) before me this ~—___ day of June,
2020, in Jacksonville, Florida.

Gri C. RICHARDSON

United States Magistrate Judge

 
Appendix A
Picture of the Patron bottle found in ZECHER’s backpack on May 31, 2020.

 
